110 N.W.2d 333 (1961)
STATE of Iowa, Appellee,
v.
Darrel Eugene COPENHAVER, Appellant.
No. 50337.
Supreme Court of Iowa.
August 15, 1961.
Certiorari Denied October 9, 1961.
John R. Ward, Des Moines, for appellant.
Evan L. Hultman, Atty. Gen., and John H. Allen, Asst. Atty. Gen., for appellee.
Certiorari Denied October 9, 1961. See 82 S.Ct. 117.
PER CURIAM.
Defendant was charged by county attorney's information, tried and convicted of the crime of breaking and entering in violation of section 708.8, Code, 1958, I.C.A. He was sentenced to the men's penitentiary at Fort Madison for an indeterminate term not exceeding ten years. Defendant's appeal comes to us upon a clerk's transcript which reveals no error. The judgment is accordingly
Affirmed.